PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On July 19, 1999, claimant was traveling in his vehicle on Waterloo Road near Leon, Mason County, when his vehicle struck a washed out portion of the berm, causing damage to his vehicle.
2. Respondent is responsible for the maintenance of Waterloo Road in Mason County.
3. Respondent was aware that the berm was in a state of disrepair and failed to provide warning devices at the location of the hole for the traveling public.
*2134. As a result of this incident, claimant’s vehicle sustained damage in the amount of $354.30.
5. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Waterloo Road in Mason County on the date of claimant’s incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $354.30.
Award of $354.30.